Cross appeals from a modified order and judgment of the Supreme Court at Special Term, entered September 2, 1976, which, in a proceeding pursuant to section 330 of the Election Law, denied the motions of respondent State Board of Elections and respondent Peyser to dismiss on jurisdictional grounds and further denied, on the merits, petitioner’s application to invalidate the petition of respondent Peyser designating him as a candidate for the public office of United States Senator from the State of New York in a Republican Party primary election. The present proceeding was not instituted within the 14-day period required by subdivision 1 of section 330 of the Election Law (Matter of Burton v Coveney, 32 NY2d 842; Matter of Squitieri v Power, 25 NY2d 801; Matter of Thompson v New York State Bd. of Elections, 54 AD2d 531, affd 40 NY2d 814; cf. Matter of Pell v Coveney, 37 NY2d 494; Matter of Sagendorf v Monahan, 49 AD2d 960, mot for lv to app den 37 NY2d 711). Here, petitioner Bruno had three days after the filing of his specifications of objections within which to institute the present proceeding. Therefore, Special Term improperly denied the motions to dismiss. This holding precludes our consideration of the merits. Modified order and judgment reversed, on the law, and petition dismissed, without costs. Koreman, P. J., Sweeney, Mahoney, Larkin and Herlihy, JJ., concur.